FOSHEIM, Chief Justice
(concurring in result).
I agree with the majority that the motorcycle engine was properly returned to Soet. However, I reach that conclusion from a simplified rationale.
The motorcycle engine was impounded to be forfeited under SDCL 32-4-10 because a law enforcement officer suspected that Soet had altered the vehicle identification (VID) number in violation of SDCL 32-4-9 or knowingly possessed a vehicle or part with an altered or removed VID in violation of SDCL 32-4-10. Charges were not brought against Soet under these statutes and he sought return of the property. Following a hearing, the trial court ordered that the engine be assigned and affixed a new VID number and then returned to Soet.
The majority emphasizes, as apparently did the trial court, the fact that State failed to establish Soet’s knowledge of any alteration. I find, however, that the key questions, as provided by SDCL 23A-37-8 are: (1) was Soet the lawful owner of the property, and (2) was he prohibited by law from possessing such property. The “forfeiture” provisions of SDCL ch. 32-4 were no longer applicable once charges were not filed against Soet. See SDCL 32-4-14. Consequently, the motorcycle engine is properly deemed “seized” property under SDCL ch. 23A-37 rather than “forfeited” property under SDCL ch. 32-4.
Under SDCL 23A-37-8, Soet was entitled to have the property returned to him if he was not prohibited by law from possessing it and if it was not needed as evidence in a judicial proceeding. We have held that seizure of property from someone is prima facie evidence of that persons entitlement and unless there are serious reasons to doubt a person’s right to property seized from him, he need not come forward with additional evidence of ownership. State v. Ell, 338 N.W.2d 845, 846-47 (S.D.1983). Consequently, seizure of the motorcycle engine from Soet constituted prima facie evidence of his ownership. Since State failed to go forward with evidence to the contrary, the trial court properly found that Soet owned the engine. The second question for return of seized property under SDCL 23A-37-8 is whether Soet would be prohibited by law from possessing the seized engine. That is answered by the trial court’s order that a new VID number is to be issued and placed on the engine. Thus, upon return of the engine, Soet would not be in violation of SDCL 32-4-10, which prohibits known possession of a vehicle part with an altered VID.
Since the trial court found that Soet was the owner of the motorcycle engine and since a proper VID number was to be provided, a return of the engine to Soet under SDCL 23A-37-8 was properly ordered.